Title: To George Washington from James Wood, 2 February 1782
From: Wood, James
To: Washington, George


                        
                            SirWinchester 2d February 1782
                        
                        I think it my Duty to inform your Excellency, that I was Continued On the Command of Superintending the Convention Troops in the State of Pennsylvania, ‘till the 1st of November last, when the Board of War were Pleased to Permit me to Return to Virginia, in Order to my Being Present at the settlement of the Public Accounts, for Provisions furnished the Convention Prisoners while in Virginia; as the People Generally Parted with their Property at my Instance, I Concieved my self bound in Honor to Afford them every Assistance in my Power in the settlement of their Accounts.As no Material Occurrences happened in the latter part of my Command, and being Conscious that your Excellency’s whole time and Attention was engrossed by Affairs of much Greater Consequence, I Considered it altogether Unnecessary to give you the Trouble of Reading Letters or Reports from me.Since the Capture of Lord Cornwallis’s Army I Perceive among the Prisoners the Greatest Disgust to the British Service, Particularly the Germans, and Tradesmen belonging to the British; Several Sober Industrious Tradesmen have made Proposals to me of Serving two years without Pay in Our Army, to be Allowed the Liberty of Remaining in the Country, and becoming Citizens; many of whom wou’d be Valuable Acquisitions to any Country. The Ballance of Prisoners in Our favor being so Considerable, there is hardly a Probability of their being wanted as Objects of Exchange; your Excellency will, I am Persuaded, think this a matter worthy of future Consideration. there is One Particular Instance Among the Germans in a Soldier who has his family with him, and who has, I am informed, Acquired Near two thousand Pounds Sterling in money and Bills, by Settling, who Offers to lay Out his money in Real Property, and to leave it, and his Family in Security for two Years, which he Agrees to serve in Our Army.The Prisoners have been Removed from hence Agreeable to General Lincolns Orders, except the sick and those entirely Naked, amounting in the whole to Near three hundred; they are without Provisions except a little Flour which won’t last them more than Eight Days. As I have understood that General Lincoln is gone to the Eastward, I have taken the Liberty of Writing Mr Robert Morris On the Subject, urging the Necessity of a Temporary Provision being made for them, and such Straglers as I shall be able to Collect, until they Can be Removed. I have the Honor to be with every sentiment of Respect and Esteem. Sir Yr Excellency’s Very Obt Servt
                        
                            James Wood.Col. 8th Va
                        
                    